Exhibit 24(b)(8.14) AMENDMENT NO. 3 TO SELLING AND SERVICES AGREEMENT THIS AMENDMENT NO. 3 TO SELLING AND SERVICES AGREEMENT (“Amendment”) dated this 1st day of April, 2007, is by and among ING FINANCIAL ADVISERS, LLC ( formerly known as Aetna Investment Services, Inc.) and ING LIFE INSURANCE AND ANNUITY COMPANY (formerly known as Aetna Life Insurance and Annuity Company) (“ILIAC”) (collectively the “ING”), AMERICAN CENTURY INVESTMENT SERVICES, INC. (“Distributor”) and AMERICAN CENTURY SERVICES, LLC (formerly known as American Century Services Corporation) (“Fund Agent”). Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Agreement (defined below). WHEREAS, ING, Distributor and Fund Agent are parties to a certain Selling and Services Agreement dated July 1, 2000, as amended November 7, 2003 and October 1, 2004 (the “Agreement”), pursuant to which shares of the Funds are made available to serve as underlying investment media for various sponsors of qualified and nonqualified employee benefit plans (the “Plans”), to provide recordkeeping and related administrative services on behalf of such Plans; WHEREAS , the parties desire to expand the number of classes of Funds available under the Agreement, revise the reimbursement terms for such Funds as set forth herein, and make other changes to the Agreement as set forth herein; WHEREAS , the parties to this Amendment now desire to modify the Agreement as provided herein. NOW, THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1. Servicing Fees and 12b-1 Fees. The following information is hereby added at the end of Section 5 and Section 6 of the Agreement. Effective October 1, 2007, the above referenced address is changed to the following: ING Financial Advisors, LLC Attn: Central Valuation Unit One Orange Way Windsor, CT 06095-4774 2. Miscellaneous . In Section 15(b) Notices of the Agreement, the reference to “AISI/ALIAC” and address information is deleted and replaced with following: To ING: Effective November 2, 2007, the above referenced information is changed to the following: Michael Eldredge ING One Orange Way, B3N Windsor, CT 06095-4774 3. Miscellaneous . Section 15(h) of the Agreement is hereby deleted and replaced with the following: (h) Anti-Money Laundering Provision . Each of the parties to this Agreement will establish and maintain programs, policies and procedures as required by federal, state or local law to detect and prevent money laundering. Each party shall cooperate with the others to the extent required by law to facilitate implementation of each other’s anti-money laundering (AML) program, which may include annual AML compliance certifications, periodic AML due diligence reviews and/or other requests deemed necessary to ensure compliance with the AML regulations. 5. Restrictions on “Excessive Trading.” The following section is hereby added to Section 15, Miscellaneous, as subsection (i). (i) Restrictions on “Excessive Trading.” The Company has adopted its own excessive trading policy, a copy of which is attached as Exhibit C (“Market Timing Policy”). The Company does not monitor trading in fund shares on behalf of, or in accordance with disclosed policies of, any fund groups; however, the Company monitors individual Participant and contract owner trading in accordance with its Market Timing Policy. The Company will use its best efforts, and shall reasonably cooperate with the Distributor and the Funds, to enforce both its Market Timing Policy and stated policies in a Fund’s currently effective Prospectus or Statement of Additional Information regarding transactions in Fund shares, including those related to market timing and excessive trading. The Company will execute any instructions from the Distributor or the Funds to restrict or prohibit further purchases or exchanges of Fund shares by an individual participant or contract owner who has been identified by the Funds as having engaged in transactions in Fund shares that violate market timing policies established by the Funds. The parties shall use their best efforts, and shall reasonably cooperate with each other to prevent future market timing and frequent trading. 6. Fees Payable to the Company. Schedule B is hereby deleted in its entirety and is replaced by the attached Schedule B. 7. Ratification and Confirmation of Agreement . In the event of a conflict between the terms of this Amendment and the Agreement, it is the intention of the parties that the terms of this Amendment shall control and the Agreement shall be interpreted on that basis. To the extent the provisions of the Agreement have not been amended by this Amendment, the parties hereby confirm and ratify the Agreement. 8. Counterparts . This Amendment may be executed in two or more counterparts, each of which shall be an original and all of which together shall constitute one instrument. 9. Full Force and Effect . Except as expressly supplemented, amended or consented to hereby, all of the representations, warranties, terms, covenants and conditions of the Agreement shall remain unamended and shall continue to be in full force and effect. 2 IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 3 as of the date first above written. ING FINANCIAL ADVISERS, LLC AMERICAN CENTURY INVESTMENT SERVICES, INC. By: /s/ David A. Kelsey By: /s/ Cindy A. Johnson Name: David A. Kelsey Name: Cindy A. Johnson Title: V.P. B D Operations Title: Vice President ING LIFE INSURANCE AND AMERICAN CENTURY SERVICES, LLC ANNUITY COMPANY By: /s/ Michael C. Eldredge By: /s/ Otis H. Cowan Name: Michael C. Eldredge Name: Otis H. Cowan Title: Vice President Title: Vice President 3 SCHEDULE B FUNDS AVAILABLE AND FEES PAYABLE TO THE COMPANY Servicing Fees Distributor agrees to pay the Company a servicing fee as provided in the following table. Fund Name Share Class CUSIP Symbol Administrative Services Fee Rate (Basis Points) American Century Balanced Advisor 025 TWBAX XX American Century Balanced Institutional 025 ABINX XX American Century Balanced Investor 025 TWBIX XX American Century Capital Growth A 025 ACCGX XX American Century Capital Growth Institutional 02 APLIX XX American Century Capital Growth Investor 02 ACLIX XX American Century Capital Growth R 02 APWRX XX American Century Capital Preservation Investor 025 CPFXX XX American Century Capital Value Advisor 025 ACCVX XX American Century Capital Value Institutional 025 ACPIX XX American Century Capital Value Investor 025 ACTIX XX American Century Core Plus A 024932543 ACCQX XX American Century Core Plus Institutional 024932485 ACCUX XX American Century Core Plus Investor 024932493 ACCNX XX American Century Core Plus R 024932519 ACCPX XX American Century Disciplined Growth Advisor 02 ADCVX XX American Century Disciplined Growth Institutional 02507 M667 ADCIX XX American Century Disciplined Growth R 02 ADRRX XX American Century Disciplined Growth Investor 0 ADSIX XX American Century Diversified Bond A 024 CDBAX XX American Century Diversified Bond Advisor 024 ADFAX XX American Century Diversified Bond Institutional 024 ACBPX XX American Century Diversified Bond Investor 024 ADFIX XX American Century Diversified Bond R 024 ADVRX XX American Century Emerging Markets Advisor 025 AEMMX XX American Century Emerging Markets Institutional 025 AMKIX XX American Century Emerging Markets Investor 025 TWMIX XX American Century Equity Growth Advisor 02 BEQAX XX American Century Equity Growth Institutional 02507 M808 AMEIX XX American Century Equity Growth Investor 02 BEQGX XX American Century Equity Growth R 02 AEYRX XX American Century Equity Income Advisor 025 TWEAX XX 4 Fund Name Share Class CUSIP Symbol Administrative Services Fee Rate (Basis Points) American Century Equity Income Institutional 025 ACIIX XX American Century Equity Income Investor 025 TWEIX XX American Century Equity Income R 025 AEURX XX American Century Equity Index Institutional 025076829 ACQIX XX American Century Equity Index Investor 025076811 ACIVX XX American Century Focused Growth Investor 02 AFSIX XX American Century Fundamental Equity A 025 AFDAX XX American Century Fundamental Equity Institutional 02 AFEIX XX American Century Fundamental Equity Investor 02 AFDIX XX American Century Fundamental Equity R 02508H 80 8 AFDRX XX American Century Ginnie Mae Advisor 025 BGNAX XX American Century Ginnie Mae Investor 025 BGNMX XX American Century Global Gold Advisor 02507M 20 4 ACGGX XX American Century Global Gold Investor 02507M 10 5 BGEIX XX American Century Global Growth A 025086612 ACWAX XX American Century Global Growth Advisor 025 AGGRX XX American Century Global Growth Institutional 025 AGGIX XX American Century Global Growth Investor 025 TWGGX XX American Century Global Growth R 025 AGORX XX American Century Government Agency Money Investor 025081407 BGAXX XX Market American Century Government Bond Advisor 025 ABTAX XX American Century Government Bond Investor 025 CPTNX XX American Century Growth Advisor 025 TCRAX XX American Century Growth Institutional 025 TWGIX XX American Century Growth Investor 025 TWCGX XX American Century Growth R 025 AGWRX XX American Century Heritage Advisor 025 ATHAX XX American Century Heritage Institutional 025 ATHIX XX American Century Heritage Investor 025 TWHIX XX American Century High-Yield A 024 ACYAX XX American Century High-Yield Advisor 024 AHYVX XX American Century High-Yield Institutional 024 ACYIX XX American Century High-Yield Investor 024 ABHIX XX American Century High-Yield R 024 AHYRX XX American Century Income & Growth Advisor 02507M 40 2 AMADX XX American Century Income & Growth Institutional 0250M 50 17 AMGIX XX American Century Income & Growth Investor 02507M 30 3 BIGRX XX American Century Income & Growth R 02507M 78 2 AICRX XX 5 Fund Name Share Class CUSIP Symbol Administrative Services Fee Rate (Basis Points) American Century Inflation Protection Bond A 024 APOAX XX American Century Inflation Protection Bond Institutional 024 APISX XX American Century Inflation Protection Bond Investor 024 APOIX XX American Century Inflation Protection Bond R 024 APORX XX American Century Inflation-Adjusted Bond Advisor 025 AIAVX XX American Century Inflation-Adjusted Bond Institutional 025 AIANX XX American Century Inflation-Adjusted Bond Investor 025 ACITX XX American Century International Bond Advisor 025 AIBDX XX American Century International Bond Institutional 025 AIDIX XX American Century International Bond Investor 025 BEGBX XX American Century International Core Equity A 02507M618 ACIQX XX American Century International Core Equity Institutional 02507M550 ACIUX XX American Century International Core Equity Investor 02507M568 ACIMX XX American Century International Core Equity R 02507M576 ACIRX XX American Century International Discovery Advisor 025086802 ACIDX XX American Century International Discovery Institutional 025 TIDIX XX American Century International Discovery Investor 025 TWEGX XX American Century International Growth A 025 CAIGX XX American Century International Growth Advisor 025 TWGAX XX American Century International Growth Institutional 025 TGRIX XX American Century International Growth Investor 025 TWIEX XX American Century International Growth R 025 ATGRX XX American Century International Stock Investor 025 ASKIX XX American Century International Value Institutional 025 ACVUX XX American Century International Value Investor 025 ACEVX XX American Century International Value R 025 ACVRX XX American Century International Value A 025 MEQAX XX American Century Large Company Value A 025 ALAVX XX American Century Large Company Value Advisor 025 ALPAX XX American Century Large Company Value Institutional 025 ALVSX XX American Century Large Company Value Investor 025 ALVIX XX American Century Large Company Value R 025 ALVRX XX American Century Legacy Focused Large Cap Advisor 02507H700 ACFDX XX American Century Legacy Focused Large Cap Institutional 02507H601 ACFSX XX American Century Legacy Focused Large Cap Investor 02507H502 ACFOX XX American Century Legacy Focused Large Cap R 02507H809 ACFCX XX American Century Legacy Large Cap Advisor 02507H304 ACGDX XX American Century Legacy Large Cap Institutional 02507H205 ACGHX XX 6 Fund Name Share Class CUSIP Symbol Administrative Services Fee Rate (Basis Points) American Century Legacy Large Cap Investor 02507 H106 ACGOX XX American Century Legacy Large Cap R 02507 H403 ACGEX XX American Century Legacy Multi Cap Advisor 02507 H866 ACMFX XX American Century Legacy Multi Cap Institutional 02507 H874 ACMHX XX American Century Legacy Multi Cap Investor 02507 H882 ACMNX XX American Century Legacy Multi Cap R 02507 H858 ACMEX XX American Century Life Sciences Advisor 025 ALSVX XX American Century Life Sciences Investor 025 ALSIX XX American Century LIVEStrong 2015 Portfolio Advisor 02507 F 20 9 ARFAX XX American Century LIVEStrong 2015 Portfolio Institutional 02507 F 30 8 ARNIX XX American Century LIVEStrong 2015 Portfolio Investor 02507 F 10 0 ARFIX XX American Century LIVEStrong 2015 Portfolio R 02507 F 40 7 ARFRX XX American Century LIVEStrong 2025 Portfolio Advisor 02507 F 60 5 ARWAX XX American Century LIVEStrong 2025 Portfolio Institutional 02507 F 70 4 ARWFX XX American Century LIVEStrong 2025 Portfolio Investor 02507 F 50 6 ARWIX XX American Century LIVEStrong 2025 Portfolio R 02507 F 80 3 ARWRX XX American Century LIVEStrong 2035 Portfolio Advisor 02507 F 87 8 ARYAX XX American Century LIVEStrong 2035 Portfolio Institutional 02507 F 86 0 ARLIX XX American Century LIVEStrong 2035 Portfolio Investor 02507 F 88 6 ARYIX XX American Century LIVEStrong 2035 Portfolio R 02507 F 85 2 ARYRX XX American Century LIVEStrong 2045 Portfolio Advisor 02507 F 83 7 AROAX XX American Century LIVEStrong 2045 Portfolio Institutional 02507 F 82 9 AOOIX XX American Century LIVEStrong 2045 Portfolio Investor 02507 F 84 5 AROIX XX American Century LIVEStrong 2045 Portfolio R 02507 F 81 1 ARORX XX American Century LIVEStrong Income Portfolio Advisor 02507 F 78 7 ARTAX XX American Century LIVEStrong Income Portfolio Institutional 02507 F 77 9 ATTIX XX American Century LIVEStrong Income Portfolio Investor 02507 F 79 5 ARTOX XX American Century LIVEStrong Income Portfolio R 02507 F 76 1 ARSRX XX American Century Long Short Equity A 02507 M758 ALIAX XX American Century Long Short Equity Institutional 02507 M683 ALISX XX American Century Long Short Equity Investor 02507 M691 ALHIX XX American Century Long Short Equity R 02507 M725 ALIRX XX American Century Mid Cap Value Advisor 025 ACLAX XX American Century Mid Cap Value Institutional 025 AVUAX XX American Century Mid Cap Value Investor 025 ACMVX XX American Century Mid Cap Value R 025 AMVRX XX American Century New Opportunities Investor 025083452 TWNOX XX American Century New Opportunities II A 025 ANOAX XX 7 Fund Name Share Class CUSIP Symbol Administrative Services Fee Rate (Basis Points) American Century New Opportunities II Institutional 025 ANONX XX American Century New Opportunities II Investor 025 ANOIX XX American Century Newton Investor 025085812 AEVIX XX American Century One Choice Portfolio: Investor 02507 F720 AOGIX XX Aggressive American Century One Choice Portfolio: Investor 02507 F746 AOCIX XX Conservative American Century One Choice Portfolio: Investor 02507 F738 AOMIX XX Moderate American Century One Choice Portfolio: Very Investor 02507 F753 AONIX XX Conservative American Century One Choice Portfolio: Very Investor 02507 F712 AOVIX XX Aggressive American Century Premium Money Market Investor 024 TCRXX XX American Century Prime Money Market A 024 APMXX XX American Century Prime Money Market Investor 024 BPRXX XX American Century Real Estate Advisor 025 AREEX XX American Century Real Estate Institutional 025 REAIX XX American Century Real Estate Investor 025 REACX XX American Century Select A 025 AASLX XX American Century Select Advisor 025 TWCAX XX American Century Select Institutional 025 TWSIX XX American Century Select Investor 025 TWCIX XX American Century Select R 02508 H 50 1 ASERX XX American Century Short Duration Bond A 024932477 ACSQX XX American Century Short Duration Bond Institutional 024932428 ACSUX XX American Century Short Duration Bond Investor 024932436 ACSNX XX American Century Short Duration Bond R 024932444 ACSPX XX American Century Short-Term Government Advisor 025 TWAVX XX American Century Short-Term Government Investor 025 TWUSX XX American Century Small Cap Value Advisor 025 ACSCX XX American Century Small Cap Value Investor 025 ASVIX XX American Century Small Cap Value Institutional 025076845 ACVIX XX American Century Small Company Advisor 02507 M 82 4 ASQAX XX American Century Small Company Investor 02507 M 84 0 ASQIX XX American Century Small Company Institutional 02507 M832 ASCQX XX American Century Small Company R 02507 M 77 4 ASCRX XX American Century Strategic Allocation: A 025 ALLAX XX Aggressive American Century Strategic Allocation: Advisor 025 ACVAX XX Aggressive 8 Fund Name Share Class CUSIP Symbol Administrative Services Fee Rate (Basis Points) American Century Strategic Allocation: Institutional 025 AAAIX XX Aggressive American Century Strategic Allocation: Investor 025 TWSAX XX Aggressive American Century Strategic Allocation: R 025 AAARX XX Aggressive American Century Strategic Allocation: A 025 ACEAX XX Conservative American Century Strategic Allocation: Advisor 025 ACCAX XX Conservative American Century Strategic Allocation: Institutional 025 ACCIX XX Conservative American Century Strategic Allocation: Investor 025 TWSCX XX Conservative American Century Strategic Allocation: R 025 AACRX XX Conservative American Century Strategic Allocation: Moderate A 025 ASMAX XX American Century Strategic Allocation: Moderate Advisor 025 ACOAX XX American Century Strategic Allocation: Moderate Institutional 025 ASAMX XX American Century Strategic Allocation: Moderate Investor 025 TWSMX XX American Century Strategic Allocation: Moderate R 025 ASMRX XX American Century Target Maturity 2010 Advisor 024 ACTRX XX American Century Target Maturity 2010 Investor 024 BTTNX XX American Century Target Maturity 2015 Advisor 024 ACTTX XX American Century Target Maturity 2015 Investor 024 BTFTX XX American Century Target Maturity 2020 Advisor 024 ACTEX XX American Century Target Maturity 2020 Investor 024 BTTTX XX American Century Target Maturity 2025 Advisor 024 ACTVX XX American Century Target Maturity 2025 Investor 024 BTTRX XX American Century Technology Investor 025 ATCIX XX American Century Ultra Advisor 025 TWUAX XX American Century Ultra Institutional 025 TWUIX XX American Century Ultra Investor 025 TWCUX XX American Century Ultra R 025 AULRX XX American Century Utilities Advisor 02507 M 87 3 ACUTX XX American Century Utilities Investor 02507 M 88 1 BULIX XX American Century Value A 025 ACAVX XX American Century Value Advisor 025 TWADX XX American Century Value Institutional 025 AVLIX XX American Century Value Investor 025 TWVLX XX American Century Value R 025 AVURX XX American Century Veedot Institutional 025083346 AVDIX XX 9 Fund Name Share Class CUSIP Symbol Administrative Services Fee Rate (Basis Points) American Century Veedot Investor 025 AMVIX XX American Century Vista Advisor 025 TWVAX XX American Century Vista Institutional 025 TWVIX XX American Century Vista Investor 025083841 TWCVX XX American Century Vista R 02508 H 88 1 AVTRX XX American Century-Mason Street High Yield Bond A 024 MHYAX XX American Century-Mason Street High Yield Bond Institutional 024 ACYSX XX American Century-Mason Street High Yield Bond Investor 024 ACYVS XX American Century-Mason Street High Yield Bond R 024 ACYRX XX American Century-Mason Street Mid Cap Growth A 02508 H 78 2 MAGAX XX American Century-Mason Street Mid Cap Growth Institutional 02508 H 79 0 ACMIX XX American Century-Mason Street Mid Cap Growth Investor 02508 H 81 6 ACOVX XX American Century-Mason Street Mid Cap Growth R 02508 H 75 8 ACMRX XX American Century-Mason Street Select Bond A 024 MBDAX XX American Century-Mason Street Select Bond Institutional 024 ACOIX XX American Century-Mason Street Select Bond Investor 024 ACNVX XX American Century-Mason Street Select Bond R 024 ACLRX XX American Century-Mason Street Small Cap A 02508 H 87 5 MSASX XX Growth American Century-Mason Street Small Cap Institutional 02508 H 86 5 ACWIX XX Growth American Century-Mason Street Small Cap Investor 02508 H 87 3 ACWVX XX Growth American Century-Mason Street Small Cap R 02508 H 82 4 ACWRX XX Growth 10 EXHIBIT C MARKET TIMING POLICY 11 12
